By the Court,

Savage, Ch. J.
Judgment is to be entered upon a report of referees in the same manner as upon the verdict of a jury. 2 R. S. 385, § 48. Upon the verdict of a jury, judgment cannot regularly be signed till four days after the filing of the postea, 3 Salk. 212, 215; 6 Mod. 241; and such was declared to be the practice in Bank of Orange v. Brown, 1 Wendell, 31. The same rule is laid down in Rose v. Rock, 6 Johns. R. 330, viz. that judgments after verdict are always judgments nisi, i. e. unless cause be shewn to the contrary in four days. The judgment in this case being signed, and record filed, before the expiration of four days after the filing of the . report, the proceedings were irregular.